Citation Nr: 0115626	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  97-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder secondary to service-connected post gastrectomy 
syndrome.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1952 
to November 1954.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  In 
a May 2000 decision, the Board determined that (1) new and 
material evidence had been submitted so as to permit 
reopening of the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder secondary to 
his service-connected gastrointestinal (GI) disability 
(currently diagnosed as post gastrectomy syndrome), and (2) 
the claim was well grounded.  The claim was then remanded to 
the RO for additional development.  


FINDINGS OF FACT

1.  The appellant is not shown to have a psychiatric disorder 
that is causally or etiologically related to his service-
connected post gastrectomy syndrome.  

2.  The appellant's service-connected post gastrectomy 
syndrome is not shown to aggravated his psychiatric disorder.  

3.  The appellant's psychiatric disorder of psychological 
factors (anxiety and personality characteristics) affecting a 
physical condition (the GI system) is not shown to be more 
severely disabling than his post gastrectomy syndrome .  


CONCLUSIONS OF LAW

1.  The appellant does not have an acquired psychiatric 
disorder that is proximately due to or caused by, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§  5107 (West 1991); 38 C.F.R. § 3.310(a), Part 4, Diagnostic 
Codes 7308, 9502 (2000); Allen v. Brown, 7 Vet App 439 
(1995).  

2.  A rating for psychological factors (anxiety and 
personality characteristics) affecting a physical condition 
(the GI system) is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § Part 4; Diagnostic Code 9502, 
effective prior to November 1, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has an acquired psychiatric 
disorder that was caused by his service-connected post 
gastrectomy syndrome, and, therefore, his claim of 
entitlement to service connection for an acquired psychiatric 
disorder should be granted under the provisions of 38 C.F.R. 
§ 3.310(a).  He argues in the alternative that his service-
connected post gastrectomy syndrome aggravates his 
psychiatric disorder, which therefore entitles him to service 
connection under Allen v. Brown, 7 Vet App 439 (1995).  

I.  Secondary Service Connection

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is not adequate to merely show the 
existence of two concurrent disabilities, one service-
connected and one nonservice-connected, but there must be an 
adequate basis to determine a direct cause-and-effect 
relationship between the two disabilities.  See Sammarco v. 
Derwinski, 1 Vet. App. 111 (1991).  The Court held in Allen 
that where service connection is sought on a secondary basis, 
service connection could be granted for a disability which 
was not only proximately due to or the result of a service-
connected condition, but could also be granted where a 
service-connected disability had aggravated a 
nonservice-connected disability, with compensation being paid 
for the amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  The Court 
stated, in part, that " . . . pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, at 448.  

Service connection was granted for duodenal ulcer disease by 
an April 1956 rating decision, which assigned a 10 percent 
rating under Diagnostic Code (DC) 7305.  A July 1961 rating 
assigned a 40 percent rating for the appellant's duodenal 
ulcer disease.  Following a subtotal gastrectomy in March 
1967, an April 1967 rating decision assigned a temporary 
total (100 percent) rating from January 27, 1967, to May 31, 
1967, with a 40 percent rating assigned thereafter for post 
gastrectomy syndrome under DC 7308.  

The appellant was hospitalized in February 1968 for treatment 
of nervousness, auditory hallucinations, and periods of 
withdrawal alternating with hostile, aggressive behavior 
during the previous two months.  At discharge in July 1968, 
the diagnosis was severe, chronic schizophrenia.  
Schizophrenia was also diagnosed during a period of VA 
hospitalization from May to July 1970, and at a private 
psychiatric examination performed in October 1977.  

In a February 1986 psychiatric evaluation report, a private 
psychiatrist, R. Correa Grau, M.D., diagnosed the appellant 
as having psychophysiological reaction and chronic, 
undifferentiated schizophrenic psychosis.  The physician 
stated that it was his understanding that the appellant's 
gastrectomy caused the appellant to have symptoms severe 
enough as vegetative disorders are that in time act at a 
nervous or central level, starting the rest of the psychotic 
symptoms, and that the appellant's physical disturbance 
(change in body image) had had a detrimental effect over the 
psychological image and emotional well-being.  

In a February 1996 statement, A. Fernandez Torres, M.D., 
indicated that the appellant's peptic ulcer disease had 
worsened as a result of his nervous condition (emotion 
related).  

Although no Axis I diagnosis was determined at an April 1996 
VA psychiatric examination, the appellant was found to have 
strong schizoid personality traits, and his Global Assessment 
of Functioning (GAF) was considered to be between 61 and 70.  
The physician opined that there was no evidence to attribute 
the appellant's neuropsychiatric condition to the direct 
result of his service-connected post gastrectomy syndrome.  

At a July 2000 VA psychiatric evaluation, the appellant was 
considered to be a well-developed, overweight male, who came 
to the interview adequately dressed and groomed.  He was 
alert, aware of the interview, and in full contact with 
reality.  His answers were relevant, coherent and logical.  
He was not suicidal, homicidal, delusional, or hallucinating.  
He described very poor frustration tolerance, an inability to 
tolerate contradiction from others, a tendency to become 
angry and irritable easily (which usually caused his GI 
condition to flare-up), and multiple difficulties and 
problems related to having a family with a big number of 
children to raise, especially with problems involving his 
youngest son.  He became rather tearful when he spoke about 
his family problems.  He displayed a constricted affect, a 
tense mood, and some depression.  It was felt that he was 
well-oriented in person, place, and time, that his memory and 
intellectual functioning were adequate, that his judgment was 
maintained, and that his insight was superficial.  

The examiner stated that the record revealed that the 
appellant manifested symptoms of anxiety, as early as 1956, 
when, during a period of VA hospitalization for treatment for 
his GI problems (April 1956), he had to be treated for 
anxiety.  The examiner opined that it was evident throughout 
the record that the appellant was an anxious person, and that 
rather than his anxiety being provoked by his 
gastrointestinal problem, it was precisely the other way 
around- his character, his symptoms of anxiety, had, in 
different instances, exacerbated his GI symptoms.  Therefore, 
the examiner felt that the diagnosis (Axis I) that best 
described the symptomatology of the appellant was 
psychological factors (anxiety and personality 
characteristics) affecting a physical condition (the GI 
system) and that he had schizoid personality features (Axis 
II).  His GAF was considered to be 60 to 65.  

While a private psychiatrist reported in February 1986 that 
it was his understanding that the appellant's gastrectomy 
caused the appellant to have symptoms severe enough as 
vegetative disorders are that in time act at a nervous or 
central level, starting the rest of the psychotic symptoms, 
and that the appellant's physical disturbance (change in body 
image) had had a detrimental effect over the psychological 
image and emotional well-being, the Board does not find that 
the psychiatrist's statement was a conclusive diagnosis of a 
etiological relationship between the appellant's GI problems 
and his psychiatric problems.  Rather, it appears that the 
psychiatrist was referring to something he had been told.  

On the other hand, there are three medical statements that 
provide medical opinions that indicate the appellant's post 
gastrectomy syndrome neither caused nor aggravated his 
psychiatric disorder.  Dr. Torres opined in his February 1996 
statement that the appellant's nervous condition had 
aggravated his peptic ulcer disease.  The physician at the 
April 1996 VA psychiatric examination opined that there was 
no evidence to attribute the appellant's neuropsychiatric 
condition to the direct result of his service-connected post 
gastrectomy syndrome.  The examiner at the July 2000 VA 
examination (and the only physician who completely reviewed 
the veteran's claims folder) opined that the appellant had 
been an anxious person for a long time, and that rather than 
his anxiety being provoked by his GI problem, precisely the 
opposite was shown- his character and symptoms of anxiety had 
exacerbated his GI symptoms.  

Therefore, after careful and longitudinal review of the 
evidence presented in this case, the Board finds that the 
much greater weight of the evidence shows that the 
appellant's psychiatric disorder is not causally or 
etiologically related to his service-connected post 
gastrectomy syndrome, so as to permit a grant of service 
connection under 38 C.F.R. § 3.310(a), and that the service-
connected post gastrectomy syndrome has not aggravated his 
psychiatric disorder, so as to permit a grant of service 
connection under Allen.  

II.  A Rating Under DC 9502

The Board will also consider whether the appellant's 
diagnosed psychological factors (anxiety and personality 
characteristics) affecting a physical condition (the GI 
system) should be rated instead of, or separately from, the 
service-connected post gastrectomy syndrome.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Under criteria set forth in Diagnostic and Statistical Manual 
of Mental Disorders Fourth Edition (1994) (DSM IV), the 
diagnosis of psychological factors (anxiety and personality 
characteristics) affecting a physical condition (the GI 
system) is not considered a separate condition.  Therefore, 
the psychological factors do not constitute a recognized 
mental disorder for which service connection may be granted.  

The regulatory amendment to adopt DSM IV became effective on 
November 1, 1996, and stated that the DCs for psychological 
factors affecting physical conditions (DCs 9500 through 9511) 
had been removed for the following reasons: DSM-IV renamed 
that group of disorders as "psychological factors affecting 
medical condition" (PFAMC) and placed them in a new category- 
"Other conditions that may be a focus of clinical attention."  
The amendment, in noting that PFAMC had two components: a 
medical condition and psychological factors, stated that (1) 
if the psychological factors did not constitute a recognized 
mental disorder, they would not be service-connectable in 
their own right, and (2) if one of the components was a 
service-connected medical condition or mental disorder, it 
would be evaluated under the appropriate code, or, if both 
components were service-connected, each would be separately 
evaluated, which, in either case, would not warrant an 
additional separate evaluation for PFAMC, but, in fact would 
represent pyramiding under 38 CFR § 4.14.  61 Federal 
Register 52695-702, (affecting 38 CFR § 4.132) (October 8, 
1996).  

However, the appellant's reopened claim of entitlement to 
service connection for an acquired psychiatric disorder was 
initiated on February 21, 1996, which was prior to the 
effective date of the amendment.  In Karnas v. Derwinski, 1 
Vet App. 308 (1991), the Court held that where the law or 
regulation changes after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the claimant applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  Therefore, the Board will review 
the claim under the both regulations in order to accord the 
appellant consideration under the regulation that is more 
favorable to him.  Under criteria after November 1, 1996, 
service connection can not be granted because it would 
constitute pyramiding (see 38 CFR 4.14).  Therefore, because 
DC 9502 was removed by the November 1, 1996, amendment to 
DSM-IV, the Board finds that the regulation prior to November 
1, 1996, which included DC 9502, is more favorable to the 
appellant.  

The regulation prior to November 1, 1996, stated that 
psychological factors affecting physical condition are to be 
evaluated by the general rating formula for psychoneurotic 
disorders.  Under the general rating formula for 
psychoneurotic disorders prior to November 7, 1996, a 100 
percent evaluation was assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned when there 
is emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  A noncompensable 
evaluation is assigned when there are neurotic symptoms which 
may somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  38 C.F.R. 
§ 4.132, DC 9502, effective prior to November 7, 1996.  

The appellant was rated 40 percent disabled under DC 7308 for 
postgastrectomy syndromes on November 1, 1996.  Under the 
criteria for evaluating psychoneurotic disorders prior to 
November 7, 1996, Note 4 provided that when two diagnoses, 
one organic and the other psychological or psychoneurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity, only one percentage evaluation 
will be assigned under the appropriate diagnostic code 
determined by the rating board to represent the major degree 
of disability.  When the diagnosis of the same basic 
disability is changed from an organic one to one in the 
psychological or psychoneurotic categories, the condition 
will be rated under the new diagnosis.  Therefore, Note 4 
implies that the appellant can not be rated under DC 9502 for 
psychophysiologic gastrointestinal reaction unless it is 
shown that he can receive a disability evaluation greater 
than 40 percent he was assigned under DC 7308.  The July 2000 
VA exam revealed that the appellant's GAF was 60 to 65.  
Under DSM-IV, (or DSM-III-R), a GAF range of 61 to 70 
suggests some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  A GAF range of 51 to 60 suggests 
moderate symptoms.  These findings would not warrant more 
than a 30 percent disability evaluation under DC 9502.  

Therefore, a rating based DC 9502, psychophysiologic 
gastrointestinal reaction for [psychological factors (anxiety 
and personality characteristics) affecting a physical 
condition (GI system)] on criteria prior to November 1, 1996, 
is not warranted because the appellant was in receipt of a 
greater disability evaluation for post gastrectomy syndrome 
under DC 7308.  


ORDER

Service connection is denied for an acquired psychiatric 
disorder secondary to post gastrectomy syndrome.  

A rating for psychophysiologic gastrointestinal reaction for 
psychological factors (anxiety and personality 
characteristics) affecting a physical condition (GI system) 
is denied.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

